Citation Nr: 0427952	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-01 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation for the surviving spouse of the veteran on 
account of the need for aid and attendance of another person 
or on account of being permanently housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The veteran had active service from December 1940 to December 
1944.  The veteran died in May 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal by appellant, the veteran's widow, from a 
determination by the Hartford, Connecticut, Regional Office 
(RO), which denied entitlement to special monthly dependency 
and indemnity compensation for the surviving spouse of the 
veteran on account of the need for aid and attendance of 
another person or on account of being permanently housebound.  

In September 2004, a Deputy Vice Chairman of the Board 
granted a motion by appellant's representative to advance 
this appeal on the Board's docket for good cause (age and 
disabilities).

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC.  VA will provide notice 
if further action is required on appellant's part.  


REMAND
It is contended, in essence, that appellant is entitled to 
special monthly dependency and indemnity compensation for a 
surviving spouse based upon the need for regular aid and 
attendance or on being housebound because of severe 
disabilities, including hypertension, 
schizophrenia/depression, spinal degenerative discogenic 
disease, osteoporosis, fractured/collapsed vertebrae, and 
spinal stenosis.  There is also some suggestion of 
incontinence.  The only recent medical evidence submitted are 
April 2001 private hospitalization records, a 2001 private 
examination report, and 2002 written statements from a 
private physician "S.S.G.", M.D.  Although in said 2001 
private examination report, "S.S.G.", M.D. checked off a 
box therein, certifying that appellant required daily 
personal health care services of a skilled provider, the 
actual clinical findings recorded were rather meager and 
without sufficient detail.  The VA has a duty to assist the 
appellant in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a) (West 2002).  It does not 
appear that appellant has been afforded any VA examination(s) 
to assess the nature and severity of any significant 
disabilities that she may have.  Additionally, the 
aforementioned private physician's medical statements were 
not associated with actual clinical records.  

It does not appear that the RO has rated appellant's claimed 
disabilities or arranged any VA examination to properly 
evaluate any significant disabilities that she may have.  
Accordingly, for determining the issue of entitlement to 
special monthly dependency and indemnity compensation 
benefits, the Board deems it necessary to remand the case to 
the RO, in part, to arrange VA examinations to identify the 
nature and severity of any significant diseases, injuries, or 
disabilities that appellant may have.

With regard to another procedural matter, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  However, although the evidentiary 
record does include a March 2002 letter from the RO informing 
appellant and her representative of the VCAA, it appears 
inadequate with regards to the appellate issue (although a 
May 1994 rating decision had granted service connection for 
the cause of the veteran's death, the March 2002 VCAA letter 
discussed evidentiary requirements for establishing 
"service-connected death benefits" rather than the special 
monthly dependency and indemnity compensation benefits 
appellate issue).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the special monthly 
dependency and indemnity compensation 
benefits claim at issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the VCAA.

2.  The RO should contact appellant and 
request the complete names and addresses 
of any physicians or medical facilities 
which have provided her any recent, 
relevant medical treatment, to the extent 
not already on file.  All available, 
clinical records (as distinguished from 
physicians' statements based upon 
recollections of previous treatment) of 
such treatment should be obtained from 
the specified health care providers, 
including, but not limited to, any actual 
clinical records from "S.S.G.", M.D.; 
and these records should be associated 
with the claims folder.  Appellant should 
be requested to sign and submit 
appropriate consent forms to release any 
private medical reports to the VA.

3.  The RO should arrange a VA "Aid and 
Attendance or Housebound Examination" 
and any other appropriate VA 
examination(s) to determine the nature 
and severity of any significant 
disabilities that appellant has, for 
purposes of determining the issue of 
special monthly dependency and indemnity 
compensation benefits.  All indicated 
tests and studies should be performed.  
The examiners should review the entire 
claims folder and adequately summarize 
the relevant history and clinical 
findings.  

The examiners should record sufficiently 
detailed findings pertaining to the 
question of whether appellant is in need 
of regular aid and attendance of another 
person or on account of being permanently 
housebound.  The examiners should 
specifically address whether the 
appellant is capable of feeding, dressing 
and undressing and attending to the wants 
of nature without assistance, and also 
whether she requires care or assistance 
on a regular basis to protect herself 
from hazards or dangers incident to her 
daily environment.  

The examiner who conducts the "Aid and 
Attendance or Housebound Examination" 
should certify whether or not appellant 
(i) requires the regular aid and 
assistance of another person to conduct 
routine activities of daily living (such 
as protection from hazards and dangers in 
the daily environment), or (ii) requires 
daily personal health care services of a 
skilled provider.  If such regular aid 
and assistance/daily skilled provider 
services are not required, this should 
also be recorded.  

The examination report(s) should contain 
adequate clinical findings and provide 
adequate rationale for medical 
conclusions rendered.  

4.  The RO should readjudicate the issue 
of entitlement to special monthly 
dependency and indemnity compensation for 
the surviving spouse of the veteran on 
account of the need for aid and 
attendance of another person or on 
account of being permanently housebound.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a Supplemental Statement of the Case.  No action is required 
of the appellant until she is notified.  No opinion as to the 
outcome in this case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


